ORDER
PER CURIAM.
On consideration of appellee’s petition for rehearing en banc, and it appearing that an evenly divided court has voted thereon, it is
ORDERED that appellee’s petition is denied.
*738KERN, NEBEKER, PRYOR, and BEL-SON, Associate Judges, would grant appel-lee’s petition for rehearing en banc.
Separate statement of NEBEKER, Associate Judge.
NEBEKER, Associate Judge:
This ease presents a factual scenario quite close to that found in Oregon v. Bradshaw, 54 Or.App. 949, 636 P.2d 1011 (1981), cert. granted,-U.S.-, 103 S.Ct. 292, 74 L.Ed.2d 276 (1982). Bradshaw has recently been argued before the Supreme Court, but no opinion has yet been issued. As the Bradshaw decision will undoubtedly impact upon the holding in this case, I find our decision to deny rehearing en banc to be improvident at this time. The overriding interest in consistency in the administration of justice dictates that we not be in such haste to achieve a particular result in any case. Further action with regard to McKeamer v. U.S., 452 A.2d 348, should be withheld until Bradshaw provides additional guidance on the issue presented. Absent granting the en banc petition, the division should at least recall its mandate and await decision in Bradshaw. It has refused to do so. Given that refusal, a petition for certio-rari seems to be the only step which can assure that both cases are decided consistently.